DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1-10 appear to be photographs and not of sufficient quality for reproduction; additionally, Figures 1-10 are shaded and grainy and Figures 11-30 have faint lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Hernandez (U.S. 2017/0113029 A1) [029].
Regarding Claim 1, Reference [029] discloses a first arm member (18) defining a proximal end and a distal end; a hand-grip (14) defined at the proximal end of the first arm member; a second arm member (20) pivotally coupled with the distal end of the first arm member, the second arm member defining a distal end; and a dispenser holding assembly (38) supported at the distal end of the second arm member, wherein the dispenser holding assembly is configured to hold a dispenser (34, 46).
Regarding Claim 2, Reference [029] discloses wherein the dispenser is a cylindrical dispenser.
The Examiner notes that the dispenser is not positively recited in claim 1 and that the dispenser is not an element of the claimed handle assembly.
Regarding Claim 3, Reference [029] discloses wherein the dispenser holding assembly is configured to circumferentially (42, 44 surround 36 circumferentially) surround a bottom portion of the cylindrical dispenser.
Regarding Claim 6, Reference [029] discloses a hinge pivotally coupling the first arm member to the second arm member.
Regarding Claim 7, Reference [029] discloses including a locking mechanism (32) configured to prevent pivoting of the second arm member with respect to the first arm member.
Regarding Claim 13, Reference [029] discloses wherein the first arm member and the second arm member are dimensioned and shaped to allow the dispenser to be pressed against a user’s back by the user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Belleau et al. (U.S. 5,842,488) [488] in view of Stinnissen et al. (U.S. 2004/0244545 A1) [545].
Regarding Claim 1, Reference [488] discloses a first arm member (66) defining a proximal end and a distal end; a second arm member pivotally coupled with the distal end of the first arm member, the second arm member defining a distal end; and a dispenser holding assembly supported at the distal end of the second arm member, wherein the dispenser holding assembly is configured to hold a dispenser (108), but does not explicitly disclose a handgrip.
Nevertheless, Reference [545] teaches a hand grip (19, 11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the handle assembly of Reference [488] with handgrip cushion as taught by Reference [545] in order to reduce shock and vibration and for comfort.
Regarding Claim 2, base Reference [488] discloses wherein the dispenser is a cylindrical dispenser.
The Examiner notes that the dispenser is not positively recited in claim 1 and that the dispenser is not an element of the claimed handle assembly.
Regarding Claim 4, base Reference [488] discloses wherein the first arm member or the second arm member (Fig. 2) define a curved profile.
Regarding Claim 6, base Reference [488] discloses further including a hinge pivotally coupling the first arm member to the second arm member.
Regarding Claim 7, base Reference [488] discloses further including a locking mechanism (70) configured to prevent pivoting of the second arm member with respect to the first arm member.
Regarding Claim 8, base Reference [488] discloses wherein the hand-grip defines a recess (62) therein, the second arm member configured to be at least partially received in the recess when the first arm member and the second arm member are in a folded configuration.
Regarding Claim 13, base Reference [488] discloses wherein the first arm member and the second arm member are dimensioned and shaped to allow the dispenser to be pressed against a user’s back by the user.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lankowski (U.S. 6,026,535) [535] in view of Fegan (U.S. 2014/0103276A1) [276].
Regarding Claim 1, Reference [535] discloses a first arm member (16) defining a proximal end and a distal end; a second arm member (12) pivotally coupled with the distal end of the first arm member, the second arm member defining a distal end; and a dispenser holding assembly (40) supported at the distal end of the second arm member, wherein the dispenser holding assembly is configured to hold a dispenser (60), but does not explicitly disclose a handgrip.
Nevertheless, Reference [276] teaches a hand grip (20, 14).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the handle assembly of Reference [535] with handgrip cushion as taught by Reference [276] in order to have a comfortable grip.
Regarding Claim 2, base Reference [535] discloses wherein the dispenser is a cylindrical dispenser.
The Examiner notes that the dispenser is not positively recited in claim 1 and that the dispenser is not an element of the claimed handle assembly.
Regarding Claim 3, base Reference [535] discloses wherein the dispenser holding assembly is configured to circumferentially surround a bottom portion of the cylindrical dispenser.
Regarding Claim 4, base Reference [535] discloses wherein the first arm member or the second arm member (curve of 12) define a curved profile.
Regarding Claim 5, base Reference [535] discloses wherein the dispenser holding assembly is pivotally coupled to the distal end of the second arm member.
Regarding Claim 6, base Reference [535] discloses further including a hinge (joint between 16/12) pivotally coupling the first arm member to the second arm member.
Regarding Claim 7, base Reference [535] discloses further including a locking mechanism (30) configured to prevent pivoting of the second arm member with respect to the first arm member.
Regarding Claim 8, base Reference [535] discloses wherein the hand-grip defines a recess (U-shape between 17a/17b) therein, the second arm member configured to be at least partially received in the recess when the first arm member and the second arm member are in a folded configuration.
Regarding Claim 9, base Reference [535] discloses wherein the dispenser holding assembly defines a bottom surface configured to face the dispenser and a spherical side surface extending from the bottom surface and defining a spherical receiving sleeve, the spherical receiving sleeve configured to receive a bottom portion of the dispenser.
Regarding Claim 10, base Reference [535] discloses further including a plurality of raised panels (42, 44) extending from the spherical side surface, the raised panels of the plurality of raised panels spaced apart from each other and configured to securely and removably hold the dispenser in the spherical receiving sleeve of the dispenser holding assembly.
Regarding Claim 11, base Reference [535] discloses further including at least one orifice (opening in 40) formed through the spherical side surface, the at least one orifice configured to increase a flexibility of the spherical side surface.
Regarding Claim 12, base Reference [535] discloses further including at least one pivot arm (13) at the distal end of the second arm member, and a pivot extension (connection at 15) extending from the dispenser holding assembly, the pivot extension pivotally coupled to the at least one pivot arm and configured to allow pivoting of the dispenser holding assembly with respect to the second arm member.
Regarding Claim 13, base Reference [535] discloses wherein the first arm member and the second arm member are dimensioned and shaped to allow the dispenser to be pressed against a user’s back by the user.
Regarding Claim 14, the previously made combination of Reference [535] / [276] and reasoning above discloses further including a plurality of finger grip indents formed in a rear surface of the second arm member (8a, 8b, 8c).
Regarding Claim 15, the previously made combination of Reference [535] / [276] and reasoning above discloses further including a plurality of first finger grip indents (12a, 12b, 12c, 12d) formed in the hand-grip and facing in a first direction, and a plurality of second finger grip indents formed in the second arm member and facing in a second direction substantially opposite the first direction.
Regarding Claim 16, the previously made combination of Reference [535] / [276] and reasoning above discloses further including a proximal end portion defined by the hand-grip, and an open proximal end defined at the proximal end portion of the hand-grip, the open proximal end of the hand-grip configured to receive the second arm member therein.
Regarding Claim 17, the previously made combination of Reference [535] / [276] and reasoning above discloses further including a proximal end portion defined by the hand-grip, a closed proximal end defined at the proximal end portion of the hand-grip.
Regarding Claim 18, base Reference [535] discloses further including a locking mechanism (30, 34, 36) configured to prevent pivoting of the second arm member with respect to the first arm member, the locking mechanism including a first stop member (36) configured to be releasably engaged with the first arm member and a second stop member (34) configured to be releasably engaged with the second arm member.
Regarding Claim 19, base Reference [535] discloses further including a locking mechanism configured to prevent pivoting of the second arm member with respect to the first arm member, the locking mechanism including at least one stop member, the at least one stop member configured to prevent pivoting of the first arm member with respect to the second arm member.
Regarding Claim 20, the previously made combination of Reference [535] / [276] and reasoning above discloses the claimed invention, but does not explicitly disclose the pivot extension including a plurality of stop members configured to prevent pivoting of the dispenser holding assembly with respect to the second arm member.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the stop 36 and tang 34 at the pivot connection at 30 to be duplicated at the pivot connection at 15, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, page 14, paragraph [0082], applicant has not disclosed any criticality for the claimed limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W SAN whose telephone number is (571)272-6531.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W SAN/Primary Examiner, Art Unit 3677